Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 1 of 38




                        Slip Op. 21-73

                 UNITED STATES
          COURT OF INTERNATIONAL TRADE

       ARP MATERIALS, INC.,
               Plaintiff,
                   v.                 Court No. 20-00144
          UNITED STATES,
              Defendant.

       THE HARRISON STEEL
          CASTINGS CO.,
               Plaintiff,
                   v.                 Court No. 20-00147
          UNITED STATES,
              Defendant.


                Before: M. Miller Baker, Judge

                            OPINION

     [Defendant’s motion to dismiss for lack of subject-mat-
     ter jurisdiction is granted.]

                                      Dated: June 11, 2021

     Jamie L. Shookman, Trial Attorney, Commercial Liti-
     gation Branch, Jeffrey Bossert Clark, Acting Assistant
     Attorney General, Jeanne E. Davidson, Director, and
     L. Misha Preheim, Civil Division, U.S. Department of
     Justice of New York, NY, on the briefs for Defendant.
     Of counsel on the briefs were Philip Butler, Associate
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 2 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 2

     General Counsel, Office of General Counsel, Office of
     the U.S. Trade Representative of Washington, DC, and
     Paula Smith, Assistant Chief Counsel, Edward
     Maurer, Deputy Assistant Chief Counsel, and Valerie
     Sorensen-Clark, Attorney, Office of the Assistant Chief
     Counsel, International Trade Litigation, U.S. Customs
     and Border Protection of New York, NY.

     Christopher M. Kane, Daniel J. Gluck, and Mariana
     del Rio Kostenwein, Simon Gluck & Kane LLP of New
     York, NY, on the brief for Plaintiffs.

        Baker, Judge: In these cases, two importers invoke
     28 U.S.C. § 1581(i)—a jurisdictional grant of last re-
     sort—seeking to compel refunds of retaliatory tariffs
     that the U.S. Trade Representative imposed on their
     goods from China and then later rescinded. The
     USTR’s rescission of the tariffs rendered U.S. Customs
     and Border Protection’s classification of these goods
     (as subject to the tariffs) erroneous.

        Based on the USTR’s rescission of the retaliatory
     tariffs, one of the importers timely protested Customs’
     classification decision as to certain of the goods in
     question. Customs duly reclassified the goods as ex-
     empt from the tariffs and the importer received a re-
     fund after this litigation began. As to those goods, the
     importer’s refund claim is moot and the court lacks
     constitutional subject-matter jurisdiction.

        As to the remaining goods at issue in these suits,
     the importers could have timely protested Customs’
     classification decisions. If Customs had denied such
     protests, the importers then could have sought relief
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 3 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 3

     in this court by invoking its jurisdiction under
     § 1581(a). The importers, however, failed to timely pro-
     test Customs’ classification decisions. Because juris-
     diction would have existed under § 1581(a) had the im-
     porters timely protested, the court lacks statutory sub-
     ject-matter jurisdiction under § 1581(i). The court
     therefore grants the government’s motion to dismiss.

           Statutory and Regulatory Background

        A. The classification of imported goods

         Goods imported into the United States are subject
     to a process known as “classification.” This statutorily-
     mandated process requires Customs to determine
     where such goods fit into the Harmonized Tariff
     Schedule of the United States (HTSUS), 19 U.S.C.
     § 1202. See 19 U.S.C. § 1500(b) (requiring Customs to
     “fix the final classification and rate of duty applicable
     to [imported] merchandise”).

        The HTSUS is a systematic organizational code of
     headings and subheadings: “[T]he headings set forth
     general categories of merchandise, and the subhead-
     ings provide a more particularized segregation of the
     goods within each category.” Wilton Indus., Inc. v.
     United States, 741 F.3d 1263, 1266 (Fed. Cir. 2013). In
     effect, the HTSUS is for imported goods what the
     Dewey Decimal System is for library books.

       In classifying imported goods for tariff purposes,
     Customs assigns them to an HTSUS subheading code,
     which determines the applicable duty rate. See Alex-
     ander W. Koff, Tina Potuto Kimble, & Gus Coritsidis,
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 4 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 4

     “International Trade Disputes,” in International As-
     pects of U.S. Litigation, A Practitioner’s Deskbook 934
     (2017). Customs’ determination of which HTSUS sub-
     heading to assign is critical because the applicable
     duty, or tariff, can vary considerably depending on
     which HTSUS subheading applies. See id. at 934 n.66.
     Customs assigns the HTSUS code applicable to the im-
     port on the date of entry. 19 C.F.R. § 141.69. 1

        By statute, “decisions of [Customs], including the
     legality of all orders and findings entering into the
     same,” as to, inter alia, “the classification and rate and
     amount of duties chargeable,” even if that decision is
     erroneous, “shall be final and conclusive upon all per-
     sons . . . unless a protest is filed in accordance with
     this section, or unless a civil action contesting the de-
     nial of a protest, in whole or in part, is commenced in
     the United States Court of International Trade” in a
     timely fashion. 19 U.S.C. § 1514(a)(2). A protest, in-
     cluding a protest challenging a classification, see
     19 C.F.R. § 174.11 (permitting protests as to “[t]he
     classification and rate and amount of duties chargea-
     ble”), “shall be filed with [Customs] within 180 days
     after but not before—(A) date of liquidation or reliqui-
     dation.” 19 U.S.C. § 1514(c)(3)(A).



     1 “Within 15 days of arrival in the United States, foreign
     merchandise is ‘entered,’ meaning that documentation of
     the importation is filed with Customs.” Thyssenkrupp Steel
     N. Am., Inc. v. United States, 886 F.3d 1215, 1218 (Fed. Cir.
     2018) (citing 19 U.S.C. § 1484(a); 19 C.F.R. §§ 141.0a(a),
     141.4(a), 141.5, 141.11(b)).
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 5 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 5

         “Liquidation” refers to the process by which an im-
     porter’s liability is fixed based on duties owed upon the
     date of entry. Upon entry of goods, the importer must
     deposit estimated duties and fees with Customs. Sub-
     sequently, Customs “liquidates” the entry to make a
     “final computation or ascertainment of duties owed” on
     that entry of merchandise. 19 C.F.R. § 159.1; see also
     19 U.S.C. § 1500.

        Liquidation also necessarily includes Customs’ fi-
     nal determination regarding classification of that en-
     try of merchandise. See Corporate Counsel’s Guide to
     Importation Under the U.S. Customs Law § 1:112
     (2020); see also Chemsol, LLC v. United States, 755
     F.3d 1345, 1350 (Fed. Cir. 2014) (“This court has con-
     firmed that liquidation is the final challengeable event
     and findings related to liquidation . . . merge with the
     liquidation.”) (cleaned up); Volkswagen of Am., Inc. v.
     United States, 532 F.3d 1365, 1370 (Fed. Cir. 2008)
     (characterizing circuit precedent as standing for the
     proposition that “all aspects of entry [are] merged in
     the liquidation”) (citing United States v. Utex Int’l,
     Inc., 857 F.2d 1408, 1409–10, 1412 (Fed. Cir. 1988)).
     Liquidation normally occurs within one year of entry,
     though it may occur later under certain circumstances.
     19 C.F.R. § 159.12.

        Following liquidation, Customs either collects any
     additional amounts due, with interest, if the im-
     porter’s deposit was lower than the final assessment
     or refunds any excess deposit, with interest, if the de-
     posit was higher than the final assessment. 19 U.S.C.
     § 1505(b). Thus, the protest statute requires that if an
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 6 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 6

     importer believes Customs made a mistake by classi-
     fying its goods under the wrong HTSUS code, the im-
     porter must file a protest within 180 days after Cus-
     toms liquidates the entry (thus fixing the final amount
     due) or else lose the right to challenge the classifica-
     tion. See 19 U.S.C. § 1514(a)(2).

        A protest challenging classification may lead to “re-
     liquidation.” As the term implies, reliquidation means
     Customs re-assesses the duties and fees due. If Cus-
     toms grants the protest and reclassifies the entry un-
     der an HTSUS code subject to a lower rate of duty,
     Customs must recalculate the amount due—hence,
     “reliquidation.”

        B. The USTR’s imposition of Section 301
           duties

        Section 301 of the Trade Act of 1974 authorizes the
     USTR to take various actions to protect U.S. interests
     when foreign trade partners violate trade agreements
     or otherwise take actions adverse to U.S. trade inter-
     ests. See 19 U.S.C. § 2411(a)(1). Pursuant to this au-
     thority, in 2017 the USTR undertook a Section 301 in-
     vestigation of Chinese trade practices. Initiation of
     Section 301 Investigation; Hearing; and Request for
     Public Comments: China’s Acts, Policies, and Practices
     Related to Technology Transfer, Intellectual Property,
     and Innovation, 82 Fed. Reg. 40,213, 40,213 (USTR
     Aug. 24, 2017).

       After finding that China’s conduct was actionable
     under the statute, the USTR proposed an additional
     25 percent ad valorem duty on various products
Case 1:20-cv-00147-MMB Document 24           Filed 06/11/21   Page 7 of 38




     Ct. Nos. 20-00144, 20-00147                              Page 7

     imported from that country. Notice of Determination
     and Request for Public Comment Concerning Proposed
     Determination of Action Pursuant to Section 301:
     China’s Acts, Policies, and Practices Related to Tech-
     nology Transfer, Intellectual Property, and Innovation,
     83 Fed. Reg. 14,906, 14,907 (USTR Apr. 6, 2018).

        The USTR later imposed Section 301 tariffs on
     goods from China via a series of “tranches,” or “lists,”
     referred to as List 1 through List 4B. The USTR im-
     posed the tariffs by inserting new subheadings into the
     HTSUS to encompass the articles on the lists. See, e.g.,
     Notice of Action Pursuant to Section 301: China’s Acts,
     Policies, and Practices Related to Technology Transfer,
     Intellectual Property, and Innovation, 83 Fed. Reg.
     40,823, 40,825 (USTR Aug. 16, 2018) (inserting sub-
     heading 9903.88.02 as part of the List 2 process).
     These cases involve Lists 2 2 and 3. 3

        The USTR’s imposition of Section 301 duties was
     not self-executing, however. To effectuate these duties


     2   See id. at 40,823–24 (giving notice of List 2 action).
     3 See Notice of Modification of Section 301 Action: China’s
     Acts, Policies, and Practices Related to Technology Trans-
     fer, Intellectual Property, and Innovation, 83 Fed. Reg.
     47,974, 47,974 (USTR Sept. 21, 2018) (giving notice of List
     3 action and imposition of 10 percent duties); see also No-
     tice of Modification of Section 301 Action: China’s Acts, Pol-
     icies, and Practices Related to Technology Transfer, Intel-
     lectual Property, and Innovation, 84 Fed. Reg. 20,459,
     20,459 (USTR May 9, 2019) (announcing that duties on
     List 3 articles would be increased to 25 percent beginning
     the following day).
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 8 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 8

     as to any given entry of imports, Customs first had to
     classify the entries under the applicable HTSUS sub-
     headings. Any importer that contended Customs erro-
     neously classified its imports under the subheadings
     subject to Section 301 tariffs could, after the entries
     liquidated, protest such classification as discussed
     above.

         C. The USTR’s retroactive exclusions from
            Section 301 duties

        The USTR’s notices of Section 301 duties also
     stated that importers could request that specific prod-
     ucts classified within an affected tariff heading be ex-
     cluded (that is, exempted) from such duties. See
     83 Fed. Reg. at 40,824 (List 2); 4 84 Fed. Reg. at 20,460
     (List 3). 5



     4 For List 2, the USTR announced that any granted exclu-
     sion requests would be retroactive to August 23, 2018, the
     effective date of the List 2 tariffs. Procedures to Consider
     Requests for Exclusion of Particular Products from the Ad-
     ditional Action Pursuant to Section 301: China’s Acts, Pol-
     icies, and Practices Related to Technology Transfer, Intel-
     lectual Property, and Innovation, 83 Fed. Reg. 47,236,
     47,236 (USTR Sept. 18, 2018).
     5 For List 3, the USTR announced that any granted exclu-
     sion requests would be retroactive to September 24, 2018,
     the effective date of the List 3 tariffs. Procedures for Re-
     quests to Exclude Particular Products from the September
     2018 Action Pursuant to Section 301: China’s Acts, Policies,
     and Practices Related to Technology Transfer, Intellectual
     Property, and Innovation, 84 Fed. Reg. 29,576, 29,576
     (USTR June 24, 2019).
Case 1:20-cv-00147-MMB Document 24                 Filed 06/11/21      Page 9 of 38




     Ct. Nos. 20-00144, 20-00147                                       Page 9

         The notices directed importers seeking exclusions
     to identify “the particular product in terms of the phys-
     ical characteristics . . . that distinguish it from other
     products within the covered 8-digit subheading,” and
     noted that the USTR would “not consider [exclusion]
     requests that identif[ied] the product at issue in terms
     of the identity of the producer, importer, ultimate con-
     sumer, actual use or chief use, or trademark or trade-
     names.” 83 Fed. Reg. at 47,236–37.

        For both the List 2 and List 3 processes, the USTR
     posted web pages further notifying importers that
     “[a]n exclusion, if granted, will apply to the particular
     product covered by the exclusion, and will not be tied
     to particular producers or exporters.” List 2 FAQs
     at 4; 6 List 3 FAQs at 5 (same). 7

         Thus, because exclusions were “product-specific,”
     the grant of an exclusion in response to one importer’s
     application could apply to like products imported by
     other entities. The USTR implemented exclusions by
     inserting new subheadings into the HTSUS to encom-
     pass the articles covered by granted exclusions. See,
     e.g., Notice of Product Exclusions: China’s Acts, Poli-
     cies, and Practices Related to Technology Transfer, In-
     tellectual Property, and Innovation, 84 Fed. Reg.


     6   https://ustr.gov/sites/default/files/enforcement/301Investigations
     /Additional%20%2416%20Billion%20Trade%20Action%20Exclusion
     %20Process%20FAQs.pdf (accessed June 9, 2021).
     7 https://ustr.gov/sites/default/files/enforcement/301Investigations/%24200
     _Billion_Trade_Action_Exclusion_Process_FAQs.pdf (accessed June 9,
     2021).
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 10 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 10

     37,381, 37,382 (USTR July 31, 2019) (creating such a
     new subheading).

        Just as the USTR’s initial imposition of Section 301
     duties was not self-executing as to any entry of goods
     and instead depended upon Customs’ classification of
     the entry as subject to such duties, the USTR’s retro-
     active exclusions were not self-executing as to the eli-
     gible goods. See id. at 37,381 (“[T]he exclusions are
     available for any product that meets the description in
     the Annex, regardless of whether the importer filed an
     exclusion request.”) (emphasis added). The USTR
     stated that Customs “will issue instructions on entry
     guidance and implementation.” Id.

        Customs in turn issued instructions for obtaining
     refunds of Section 301 duties as to eligible imports:

         To request a refund of Section 301 duties paid on
         previous imports of duty-excluded products
         granted by the USTR, importers . . . may protest
         the liquidation.

     U.S. Customs and Border Protection, Cargo Systems
     Messaging Service, CSMS #39169565—GUIDANCE:
     Seventh Round of Products Excluded from Section 301
     Duties (Tranche 2); 8 see also U.S. Customs and Border
     Protection, Cargo Systems Messaging Service, CSMS
     #42181055—GUIDANCE: Section 301 Tranche 3—
     $200B Eleventh Round of Product Exclusions from

     8    https://content.govdelivery.com/bulletins/gd/USDHSCBP-
     255ae1d?wgt_ref=USDHSCBP_WIDGET_2 (accessed June 9,
     2021).
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 11 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 11

     China (substantively identical instructions). 9 That is,
     an importer wishing to seek a refund of Section 301
     duties had to protest Customs’ liquidation classifying
     the imports as subject to those duties.

         Customs also stated that it would postpone ruling
     on any protests that included claims based on pending
     product exclusions until after the USTR ruled on the
     exclusion requests, at which time Customs would pro-
     cess the protests pursuant to the USTR’s decision.
     “That is, [Customs] will refrain from denying or grant-
     ing a party’s protest before the importer receives a fi-
     nal determination from [the] USTR regarding its prod-
     uct exclusion request.” U.S. Customs and Border Pro-
     tection, Cargo Systems Messaging Service, CSMS
     #19-000260—Section 301 Products Excluded from Du-
     ties—Liquidation Extension Request. 10 This allowed
     importers confronting a looming protest deadline to
     file a protective protest to obtain the benefit of a pend-
     ing exclusion request that the USTR might grant after
     the deadline had passed.

        In short, the USTR and Customs established a sys-
     tem under which parties could apply for exclusions
     and could benefit from other parties’ exclusion re-
     quests granted by the USTR. Insofar as the exclusions
     applied retroactively to entries for which importers
     had previously paid Section 301 tariffs, Customs


     9         https://content.govdelivery.com/accounts/USDHSCBP/
     bulletins/283a1bf (accessed June 9, 2021).
     10        https://content.govdelivery.com/accounts/USDHSCBP/
     bulletins/246a1d3 (accessed June 9, 2021).
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 12 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 12

     would effectuate the exclusions by reclassifying im-
     ports to Section 301-duty-free HTSUS subheadings
     upon an importer’s timely protest of the entry’s origi-
     nal liquidation.

            Factual and Procedural Background 11

          A. Facts relating to ARP

         ARP Materials, Inc., alleges that it made five en-
     tries (importations) of merchandise under HTSUS
     subheading 3901.90.1000 12 that were subject to Sec-
     tion 301 tariffs on the dates of entry. Case 20-144,
     ECF 14, ¶¶ 11–13 & Exhibit. That is, Customs’ classi-
     fication of the merchandise under that subheading
     rendered the entries liable for Section 301 duties.

        On July 31, 2019—after ARP’s five entries at is-
     sue—the USTR granted exclusion requests submitted
     by other importers that covered the same category of
     products (as well as other products). Notice of Product
     Exclusions, 84 Fed. Reg. at 37,382. The USTR’s notice
     created a new HTSUS tariff schedule subheading,
     9903.88.12, 13 applicable to articles covered by the

     11These facts are derived from the allegations of Plaintiffs’
     complaints and extrinsic evidence submitted by the govern-
     ment in form of a declaration by a Customs official. See
     Case 20-144, ECF 21-1 (Declaration of Mary Pugh) (“Pugh
     Decl.”); Case 20-147, ECF 20-1 (same).
     12 HTSUS 3901.90.1000 refers to “[p]olymers of ethylene,
     in primary forms: Other: Elastomeric.”
      Subheading 9903.88.12 refers to “[a]rticles the product of
     13

     China, as provided for in U.S. note 20(o) to this subchapter,
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 13 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 13

     exclusion and exempted that new heading from the
     Section 301 duties. 84 Fed. Reg. at 37,382. The exclu-
     sions were retroactive to August 23, 2018—prior to
     ARP’s entries—and were to remain effective until July
     31, 2020, i.e., one year after the date on which the no-
     tice of exclusions was published in the Federal Regis-
     ter. Id. at 37,381.

        As noted above, the USTR’s exclusions were not
     self-executing. 14 To take advantage of them, ARP

     each covered by an exclusion granted by the U.S. Trade
     Representative.” The referenced U.S. note 20(o) contains a
     list of specific products for which the USTR granted exclu-
     sions. Among those products is “[c]hlorinated polyethylene
     elastomer, in white or pale yellow powder form, containing
     28 to 44 percent by weight of chlorine (described in statis-
     tical reporting number 3901.90.1000).” HTSUS Chapter
     99, Subchapter III, U.S. note 20(o)(1). This description is
     the same one cited in ARP’s complaint. See Case 20-144,
     ECF 14, ¶¶ 9, 11. In short, the products covered by sub-
     heading 9903.88.12 (subject to an exclusion) were a narrow
     carve-out from the broader category of products subject to
     Section 301 duties under subheading 3901.90.1000.
     14 The exclusions were limited exclusions—Section 301 tar-
     iffs still applied generally, meaning that ARP needed to
     demonstrate to Customs that its entries fell under the ap-
     plicable HTSUS subheading carved out as exempt from
     Section 301 duties. See, e.g., 83 Fed. Reg. at 47,236–37 (re-
     quiring importers seeking exclusions to identify their prod-
     uct in terms of particular characteristics distinguishing it
     from other products within the same 8-digit HTSUS sub-
     heading); 84 Fed. Reg. at 37,381 (stating that “exclusions
     [were] available for any product that meets the description
     in the Annex”); compare also above note 12 (citing broad
     HTSUS subheading subject to Section 301 tariffs that
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 14 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 14

     needed to file protests within 180 days of the various
     liquidation dates of these five entries. 15 ARP did ex-
     actly that as to entry ’7552-2, as it filed a protest less
     than 180 days after that entry’s liquidation. Customs
     granted the protest, reclassified the entry, and ARP
     received a refund of Section 301 duties for that entry.
     Case 20-144, ECF 21-1, Pugh Decl. ¶ 12; Case 20-144,
     ECF 23, at 18 (Plaintiffs conceding the government’s
     factual chronology).

        As to its four remaining entries, ARP took untimely
     action or no action. ARP protested Customs’ assess-
     ment of Section 301 duties on entries ’4968-3 and
     ’5369-3, but it did so more than 180 days after those
     entries’ liquidation. Customs denied the protest as un-
     timely. Case 20-144, ECF 21-1, Pugh Decl. ¶ 9; 16 Case

     ARP’s entries were classified under) with above note 13
     (citing narrower exclusion with HTSUS subheading appli-
     cable to specific products, including ARP’s entries).
     15 The USTR published its exclusion notice only five days
     after the liquidation of one of ARP’s entries (leaving ARP
     175 days to protest as to that entry) and before liquidation
     of ARP’s four remaining entries (leaving ARP a full 180
     days to protest as to those entries).
     16 Plaintiffs’ amended complaints list only the entry num-
     bers and the entry dates. They do not refer to the liquida-
     tion dates, the dates on which Plaintiffs filed protests, or
     the dates on which Customs decided the protests. For that
     matter, the amended complaints do not even mention the
     protests—nowhere do they say anything whatsoever about
     Plaintiffs having filed protests, much less Customs’ rulings
     on those protests. This information was placed in the rec-
     ord by the government through the Pugh declaration. See
     Case 20-144, ECF 21-1.
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 15 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 15

     20-144, ECF 23, at 18 (Plaintiffs conceding the govern-
     ment’s factual chronology). ARP did not file protests
     for entries ’5259-6 and ’5611-8. See Case 20-144, ECF
     21-1, Pugh Decl. ¶¶ 10–11 (citing these entries and not
     discussing any protests, unlike the other entries for
     which the declaration cites protest dates and out-
     comes); Case 20-144, ECF 23, at 18 (Plaintiffs conced-
     ing that ARP did not file protests for these two en-
     tries).

        The following chart 17 summarizes ARP’s entries at
     issue here that were eligible for reclassification based
     on the USTR’s July 31, 2019, exclusion notice:




     17Case 20-144, ECF 21-1, Pugh Decl. ¶¶ 7–12; Case 20-144,
     ECF 21, at 12 (government motion summarizing Pugh dec-
     laration); Case 20-144, ECF 23, at 16, 18 (ARP response
     summarizing same dates). There was a discrepancy be-
     tween the entry dates found in the exhibit to ARP’s
     amended complaint and the dates found in the govern-
     ment’s motion and attached Pugh declaration. See Case
     20-144, ECF 14, Exhibit; Case 20-144, ECF 21, at 12; see
     generally Case 20-144, ECF 21-1 (Pugh declaration setting
     forth entry, liquidation, and protest dates, as well as pro-
     test outcomes). The dates in Plaintiffs’ response to the gov-
     ernment’s motion match the dates the government sup-
     plied. See Case 20-144, ECF 23, at 16. The court, therefore,
     presumes that ARP concedes the accuracy of the chronol-
     ogy described in the Pugh declaration submitted by the
     government.
Case 1:20-cv-00147-MMB Document 24             Filed 06/11/21   Page 16 of 38




     Ct. Nos. 20-00144, 20-00147                                Page 16

      Entry #           Entry       Liquidation      Protest status
                        date        date
      F57-4005259-6     Aug. 30,    July 26, 2019    None filed
                        2018
      F57-4004968-3     Sept. 21,   Aug. 16, 2019    Filed March 2,
                        2018                         2020; denied as
                                                     untimely
      F57-4005369-3     Sept. 24,   Aug. 16, 2019    Filed March 2,
                        2018                         2020; denied as
                                                     untimely
      F57-4005611-8     Sept. 27,   Aug. 23, 2019    None filed
                        2018
      F57-4007552-2     July 17,    June 12,         Filed June 27,
                        2019        2020             2020; granted



          B. Facts relating to Harrison

        Harrison Steel Castings Co. alleges that it made
     two entries of merchandise under HTSUS subheading
     8302.30.3060 18 that were subject to Section 301 tariffs.
     Case 20-147, ECF 14, ¶¶ 11–13 & Exhibit. That is,
     Customs’ classification of the merchandise under that
     subheading rendered the entries liable for Section 301
     duties.


     18 HTSUS 8302.30.3060 refers to “[b]ase metal mountings,
     fittings and similar articles suitable for furniture, doors,
     staircases, windows, blinds, coachwork, saddlery, trunks,
     chests, caskets or the like; base metal hat racks, hat-pegs,
     brackets and similar fixtures; castors with mountings of
     base metal; automatic door closers of base metal; and base
     metal parts thereof: Other mountings, fittings and similar
     articles suitable for motor vehicles, and parts thereof:
     Other.”
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 17 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 17

        After the two entries in question, Customs granted
     exclusion requests submitted by other importers that
     covered the same category of products as Harrison’s
     (as well as other products). Notice of Product Exclu-
     sions: China’s Acts, Policies, and Practices Related to
     Technology Transfer, Intellectual Property, and Inno-
     vation, 85 Fed. Reg. 17,158 (USTR Mar. 26, 2020). The
     notice created a new HTSUS tariff schedule subhead-
     ing, 9903.88.43, 19 applicable to articles covered by the
     exclusions and exempted that new heading from the
     Section 301 duties. 85 Fed. Reg. at 17,160. The exclu-
     sions were retroactive to September 24, 2018—prior to
     Harrison’s entries—and were to remain effective until
     August 7, 2020. Id. at 17,158.

        The USTR published its exclusion notice on
     March 26, 2020, more than 180 days after the liquida-
     tion of Harrison’s entries. To protect its right to take


     19 HTSUS 9903.88.43 applies to “[a]rticles the product of
     China, as provided for in U.S. note 20(vv) to this subchap-
     ter, each covered by an exclusion granted by the U.S. Trade
     Representative.” The referenced U.S. note 20(vv) contains
     a list of specific products for which the USTR granted ex-
     clusions. Among those products are “[m]ountings and fit-
     tings suitable for motor vehicles of iron or steel, of alumi-
     num or of zinc, other than pneumatic cylinders (described
     in statistical reporting number 8302.30.3060).” HTSUS
     Chapter 99, Subchapter III, U.S. note 20(vv)(96). This de-
     scription is the same one cited in Harrison’s complaint. See
     Case 20-147, ECF 14, ¶ 9. In short, the products covered by
     subheading 9903.88.43 (subject to an exclusion) were a
     narrow carve-out from the broader category of products
     subject to Section 301 duties under subheading
     8302.30.3060.
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 18 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 18

     advantage of these exclusions, which as noted above
     were not self-executing, 20 Harrison needed to file pro-
     tective protests based on the then-pending exclusion
     requests prior to the 180-day protest deadline. As such
     exclusion requests were filed and pending prior to liq-
     uidation of Harrison’s entries, Harrison had the full
     180 days to file protective protests as to the classifica-
     tion of both of its entries. 21

        On March 31, 2020—five days after Customs pub-
     lished notice of the relevant exclusion but more than
     180 days after the liquidation dates of the two entries
     at issue—Harrison filed a protest challenging Cus-
     toms’ assessment of Section 301 duties on these en-
     tries and two other entries not included in Harrison’s


     20 See above note 14; compare also above note 18 (citing
     broad HTSUS subheading subject to Section 301 tariffs
     that Harrison’s entries were classified under) with above
     note 19 (citing narrower exclusion with HTSUS subhead-
     ing applicable to specific products, including Harrison’s en-
     tries).
     21 Both the government and Plaintiffs agree that another
     importer filed the relevant exclusion requests on August
     12, 2019, that the USTR granted them on March 21, 2020,
     and that they were published in the Federal Register on
     March 26, 2020. Case 20-147, ECF 20, at 16–17; Case
     20-147, ECF 22, at 22. The government also notes that
     these exclusion requests were publicly available via the
     USTR’s website, which would have allowed Harrison to
     learn of the requests. Case 20-147, ECF 20, at 16. The ex-
     clusion requests were filed prior to the liquidation date for
     either of Harrison’s entries, meaning Harrison had the full
     180 days available to file protective protests as to both en-
     tries.
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 19 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 19

     complaint. Case 20-147, ECF 20-1, Pugh Decl. ¶¶ 4–6;
     Case 20-147, ECF 22, at 25 (Harrison conceding accu-
     racy of dates stated in Pugh declaration). Customs de-
     nied the protest as untimely as to the two entries at
     issue but granted the protest as to the other two en-
     tries. 22 Case 20-147, ECF 20-1, Pugh Decl. ¶ 6; Case
     20-147, ECF 22, at 26.

         The following chart 23 summarizes Harrison’s en-
     tries at issue here that would have been eligible for re-
     classification based on the USTR’s March 26, 2020, ex-
     clusion notice had Harrison filed protective protests to
     preserve its rights pending the USTR’s consideration
     of the relevant exclusion requests:




     22Harrison’s protest as to the two entries not at issue here
     was successful because it was timely. Case 20-147, ECF 20-
     1, Pugh Decl. ¶ 6 (“[Customs] accepted Protest No. 3901-
     20-109473 as timely with respect to the two other entries,
     which are not at issue here, and for which Harrison Steel
     received a refund.”); Case 20-147, ECF 22, at 26 (Harrison
     conceding that Customs “granted the protest with respect
     to the other two entries that are not at issue”).
     23Harrison’s amended complaint alleges an entry date of
     October 15, 2020, for entry ’6818-9, Case 20-147, ECF 14,
     Exhibit, but its opposition to the government’s motion
     states—consistent with the Pugh declaration—that Octo-
     ber 12 was the entry date. Case 20-147, ECF 22, at 25.
Case 1:20-cv-00147-MMB Document 24          Filed 06/11/21   Page 20 of 38




     Ct. Nos. 20-00144, 20-00147                             Page 20

      Entry #           Entry       Liquidation     Protest status
                        date        date
      555-0666283-6     Sept. 27,   Aug. 23, 2019   Filed March 31,
                        2018                        2020; denied as
                                                    untimely
      555-0666818-9     Oct. 12,    Sept. 6, 2019   Filed March 31,
                        2018                        2020; denied as
                                                    untimely


          C. These suits

        After Customs denied their protests, ARP and Har-
     rison brought these suits. As amended, their substan-
     tially identical complaints allege that they were the
     importers of record for the merchandise identified in
     the charts above and that they paid Section 301 duties
     on such merchandise. ECF 14, ¶¶ 4, 8, 11, 12. 24 With-
     out articulating any legal theory or cause of action,
     they assert in their cryptic complaints that the U.S.
     government is “in wrongful possession of the [S]ection
     301 duties on [the relevant] merchandise as the USTR
     has determined that no such duties apply ab initio to
     the date of implementation of 301 duties on [Lists 2
     and 3] of the affected items previously announced by
     the USTR.” Id. ¶ 13. Plaintiffs seek a refund of “monies



     24 Because the two amended complaints are substantively
     identical aside from references to the plaintiffs’ names and
     a few minor wording differences, the paragraph numbering
     is the same in both amended complaints, and both appear
     at CM/ECF docket entry 14 in their respective cases, cita-
     tions herein to the amended complaints refer simply to
     ECF 14.
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 21 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 21

     originally collected beginning on August 23, 2018 pur-
     suant to the authority of [Section 301].” Id. ¶ 5. 25

        The government moves to dismiss both cases under
     Rule 12(b)(1) for lack of subject-matter jurisdiction
     and, alternatively, under Rule 12(b)(6) for failure to
     state a claim. Case 20-144, ECF 21, at 4 (citing USCIT
     R. 12(b)(1) and 12(b)(6)); Case 20-147, ECF 20 (same).
     Plaintiffs oppose. Case 20-144, ECF 23; Case 20-147,
     ECF 22. 26 As no party has requested oral argument,
     the court decides the motion on the papers.

                        Standard of Review

        A Rule 12(b)(1) motion to dismiss for lack of subject-
     matter jurisdiction may take either of two general
     forms—it may present a “facial” attack on the pleading

     25 ARP’s amended complaint includes entry ’7552-2 as
     among those entries for which it is entitled to a refund. Af-
     ter ARP filed its amended complaint, as discussed above
     Customs granted ARP’s protest and refunded Section 301
     duties for that entry. ARP acknowledges this fact. See ECF
     23, at 18. Therefore, as to that entry, ARP’s suit is moot,
     and the court lacks constitutional subject-matter jurisdic-
     tion. Cf. Umanzor v. Lambert, 782 F.2d 1299, 1301 n.2 (5th
     Cir. 1986) (Gee, J.) (“Whether there exists an Article III
     case or controversy, and thus Constitutional subject-mat-
     ter jurisdiction, is analytically distinct from whether the
     pertinent . . . statutes confer statutory subject-matter ju-
     risdiction.”).
     26 The government’s motion and the plaintiffs’ response
     thereto are identical in both cases. Accordingly, citations to
     the parties’ briefing from this point forward in this opinion
     are to the filings in Case 20-144, ECF 21 (government’s mo-
     tion) and ECF 23 (plaintiffs’ response).
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 22 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 22

     or a challenge to the “factual” basis for the court’s ju-
     risdiction. Cedars-Sinai Med. Ctr. v. Watkins, 11 F.3d
     1573, 1583 (Fed. Cir. 1993). In either situation, the
     plaintiff has the burden of establishing jurisdiction.
     Id.

        A “facial” challenge is one in which the movant
     “simply challenges the court’s subject matter jurisdic-
     tion based on the sufficiency of the pleading’s allega-
     tions,” in which case the allegations are accepted as
     true and construed in a light most favorable to the
     complainant. Id. (citing Scheuer v. Rhodes, 416 U.S.
     232, 236 (1974)). The same standard governs a Rule
     12(b)(6) motion to dismiss for failure to state a claim.
     SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166
     (Fed. Cir. 2018) (describing Rule 12(b)(6) standard as
     requiring the court to accept all well-pleaded facts as
     true and view them in the light most favorable to the
     plaintiff, who must plead sufficient facts to state a
     claim to relief that is plausible on its face).

        A “factual” challenge, in contrast, is one in which
     the movant “denies or controverts the pleader’s allega-
     tions of jurisdiction,” and in those cases “the movant is
     deemed to be challenging the factual basis for the
     court’s subject matter jurisdiction.” Id. In cases involv-
     ing “factual” challenges, “the allegations in the com-
     plaint are not controlling and only uncontroverted fac-
     tual allegations are accepted as true for purposes of
     the motion.” Id. (cleaned up) (citing, inter alia, Gibbs
     v. Buck, 307 U.S. 66, 72 (1939)); see also Aerolineas Ar-
     gentinas v. United States, 77 F.3d 1564, 1572 (Fed. Cir.
     1996) (“A party may challenge the court’s
Case 1:20-cv-00147-MMB Document 24            Filed 06/11/21    Page 23 of 38




     Ct. Nos. 20-00144, 20-00147                                Page 23

     jurisdictional authority by denying or controverting
     necessary jurisdictional allegations. When such chal-
     lenge is made the court may consider evidence outside
     the pleadings to resolve the issue.” (cleaned up and cit-
     ing, inter alia, KVOS, Inc. v. Associated Press, 299 U.S
     269, 278 (1936))).

                                Discussion

        Plaintiffs’ amended complaints invoke 28 U.S.C.
     § 1581(i) 27 as the basis for subject-matter jurisdiction.
     ECF 14, ¶ 2. This provision facially confers jurisdic-
     tion, as both complaints assert claims that arise from
     Section 301 duties that the USTR imposed “on the


     27   Section 1581(i) provides in relevant part:
          (1) In addition to the jurisdiction conferred upon the
          [CIT] by subsections (a)–(h) of this section and subject
          to the exception set forth in subsection (j) of this sec-
          tion, the [CIT] shall have exclusive jurisdiction of any
          civil action commenced against the United States, its
          agencies, or its officers, that arises out of any law of the
          United States providing for—
            (A) revenue from imports or tonnage;
            (B) tariffs, duties, fees, or other taxes on the impor-
            tation of merchandise for reasons other than the rais-
            ing of revenue;
            (C) embargoes or other quantitative restrictions on
            the importation of merchandise for reasons other
            than the protection of the public health or safety; or
            (D) administration and enforcement with respect to
            the matters referred to in subparagraphs (A) through
            (C) of this paragraph and subsections (a)–(h) of this
            section.
Case 1:20-cv-00147-MMB Document 24        Filed 06/11/21   Page 24 of 38




     Ct. Nos. 20-00144, 20-00147                           Page 24

     importation of merchandise for reasons other than the
     raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

         In its motion to dismiss for lack of subject-matter
     jurisdiction, the government argues that Plaintiffs
     challenge “the tariff classification and applicable duty
     rate that [Customs] applied to these entries at liquida-
     tion.” ECF 21, at 28. The government further argues
     that Customs’ classification of these entries was a
     protestable decision by Customs, meaning that Plain-
     tiffs could have protested Customs’ classification deci-
     sions and then brought this suit under jurisdiction
     conferred by § 1581(a). Id. Therefore, according to the
     government, because jurisdiction would have existed
     under § 1581(a) had Plaintiffs timely protested, 28 ju-
     risdiction is absent under § 1581(i). ECF 21, at 22–
     23. 29

        As a preliminary matter, Plaintiffs acknowledge
     that § 1581(i) is a jurisdictional grant of last resort. See
     ECF 23, at 2 (“The Federal Circuit’s ‘unambiguous
     precedents . . . make clear that [§ 1581(i)’s] scope is
     strictly limited,’ and that statutory procedures ‘cannot
     be easily circumvented.’ ” (alterations Plaintiffs’)
     (quoting Int’l Custom Prods., Inc. v. United States, 467

     28“Section 1515 requires an aggrieved party to file a pro-
     test under section 1514, which Customs must either grant
     or deny, before the party may sue under section 1581(a).”
     Mitsubishi Elecs. Am., Inc. v. United States, 44 F.3d 973,
     976 (Fed. Cir. 1994).
     29 As the government’s motion relies on extrinsic evidence,
     it constitutes a factual challenge to subject-matter jurisdic-
     tion.
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 25 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 25

     F.3d 1324, 1327 (Fed. Cir. 2006))). It is well estab-
     lished that “[w]hen relief is prospectively and realisti-
     cally available under another subsection of 1581, invo-
     cation of subsection (i) is incorrect. Where another
     remedy is or could have been available, the party as-
     serting § 1581(i) jurisdiction has the burden to show
     that the remedy would be manifestly inadequate.”
     Sunpreme Inc. v. United States, 892 F.3d 1186, 1191
     (Fed. Cir. 2018) (cleaned up).

        Without this limiting interpretation, the court’s re-
     sidual jurisdiction under § 1581(i) “ ‘would threaten to
     swallow the specific grants of jurisdiction contained
     within the other subsections and their corresponding
     requirements.’ ” Chemsol, LLC v. United States, 755
     F.3d 1345, 1349 (Fed. Cir. 2014) (quoting Norman G.
     Jensen, Inc. v. United States, 687 F.3d 1325, 1329
     (Fed. Cir. 2012)).

         Thus, determining whether jurisdiction exists un-
     der § 1581(i) involves two questions. First, the court
     must “consider whether jurisdiction under a subsec-
     tion other than § 1581(i) was available.” Erwin Hymer
     Group N. Am., Inc. v. United States, 930 F.3d 1370,
     1375 (Fed. Cir. 2019) (cleaned up). “Second, if jurisdic-
     tion was available under a different subsection of
     § 1581, [the court must] examine whether the remedy
     provided under that subsection is ‘manifestly inade-
     quate.’ If the remedy is not manifestly inadequate,
     then jurisdiction under § 1581(i) is not proper.” Id.
     (cleaned up).
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 26 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 26

        The court therefore considers whether § 1581(a)
     conferred jurisdiction over Plaintiffs’ claims as the
     government contends, and if so whether it provided an
     adequate remedy.

                                   I.

        Section 1581(a) provides that the CIT shall have
     “exclusive jurisdiction of any civil action commenced to
     contest the denial of a protest, in whole or in part, un-
     der section 515 of the Tariff Act of 1930.” 28 U.S.C.
     § 1581(a). Section 515 of the Tariff Act in turn estab-
     lishes procedures for Customs to allow or deny a pro-
     test filed in accordance with 19 U.S.C. § 1514 and au-
     thorizes suing in the CIT to challenge a denial of any
     such protest. See 19 U.S.C. § 1515; see also 28 U.S.C.
     § 2631(a) (authorizing suit in the CIT to contest Cus-
     toms’ denial of a protest filed under 19 U.S.C. § 1514).

         The government argues that Plaintiffs’ challenge is
     to Customs’ “liquidation of their entries in a manner
     that did not account for the product exclusions granted
     by the USTR.” ECF 21, at 25. Specifically, the govern-
     ment contends that Plaintiffs’ challenge is to Customs’
     liquidation of their entries based on the wrong HTSUS
     tariff classification. Id. at 28. Thus, according to the
     government, “this process involved a protestable deci-
     sion by [Customs],” id. at 25, meaning that § 1581(a)
     provides the applicable jurisdictional grant. In support
     of this argument, the government cites authority for
     the proposition that Customs “may make protestable
     decisions in the process of implementing another
     agency’s instructions or orders.” See ECF 21, at 26–27
     (citing Xerox Corp. v. United States, 289 F.3d 792, 795
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 27 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 27

     (Fed. Cir. 2002), overruled on other grounds by Sun-
     preme Inc. v. United States, 946 F.3d 1300 (Fed. Cir.
     2020); Belgium v. United States, 551 F.3d 1339, 1347
     (Fed. Cir. 2009)).

        Plaintiffs do not dispute the principle that Customs
     can make protestable decisions while implementing
     another agency’s instructions. Instead, they retort
     that their mere filing—and Customs’ entertaining—of
     protests as to some of the entries at issue in this suit
     (and others) does not foreclose jurisdiction under
     § 1581(i) if Customs’ role in implementing Section 301
     tariffs and exclusions was ministerial rather than sub-
     stantive for § 1581(a) purposes. ECF 23, at 41–46.
     They characterize Customs’ role as ministerial be-
     cause the USTR first imposed and then later rescinded
     the Section 301 tariffs, and “there is no reason to re-
     quire exhaustion of [Customs’] administrative proce-
     dures when a party challenges a decision in which
     [Customs] played no part and over which [Customs]
     ha[d] no control.” Id. at 45. In support of these argu-
     ments, Plaintiffs cite United States v. U.S. Shoe Corp.,
     523 U.S. 360 (1998); Gilda Industries, Inc. v. United
     States, 446 F.3d 1271 (Fed. Cir. 2006); Industrial
     Chemicals, Inc. v. United States, 941 F.3d 1368 (Fed.
     Cir. 2019); and Mitsubishi Electronics America, Inc. v.
     United States, 44 F.3d 973 (Fed. Cir. 1994).

        In U.S. Shoe, an exporter brought an action in the
     CIT under § 1581(i) challenging the constitutionality
     of a harbor maintenance tax after Customs denied its
     protest. The Supreme Court held that § 1581(i), rather
     than § 1581(a), conferred jurisdiction, reasoning that
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 28 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 28

     while “[a] protest [under § 1514] is an essential pre-
     requisite when one challenges an actual Customs de-
     cision,” the exporter challenged no such decision.
     523 U.S. at 365 (emphasis added). In collecting the
     harbor maintenance tax, Customs “perform[ed] no ac-
     tive role, . . . undert[ook] no analysis or adjudication,
     issue[d] no directives,” and “impose[d] no liabilities.”
     Id. (cleaned up). “[I]nstead, Customs merely passively
     collect[ed]” the tax payments. Id. Thus, Customs’ es-
     sentially ministerial function in collecting tax pay-
     ments was not an “actual” Customs decision for § 1514
     purposes.

         In Gilda, an importer brought an action in the CIT
     under § 1581(i) after Customs denied its protest of Sec-
     tion 301 retaliatory duties imposed at the direction of
     the USTR. The importer’s suit challenged the USTR’s
     authority to impose the duties and sought refunds as
     to the protested entries as well as prospective relief as
     to future entries (by removal of its products from the
     USTR’s retaliatory list).

        On appeal, the Federal Circuit held that § 1581(i)
     rather than § 1581(a) conferred jurisdiction. The court
     reasoned that because Customs played no role in the
     USTR’s issuance of the retaliatory list, there was no
     reason “to require exhaustion of Customs’ administra-
     tive procedures” as Customs had no authority to over-
     turn the USTR’s decision and to “grant [retrospective]
     relief in a protest action challenging imposition of the
     duty.” 446 F.3d at 1276. Put another way, the im-
     porter’s protest did not challenge Customs’ classifica-
     tion of its entries per se or any other decision within
Case 1:20-cv-00147-MMB Document 24           Filed 06/11/21    Page 29 of 38




     Ct. Nos. 20-00144, 20-00147                              Page 29

     Customs’ purview, but rather the USTR’s authority to
     impose the Section 301 duties in the first instance,
     which Customs had no authority to overturn. Moreo-
     ver, insofar as the importer sought prospective relief
     in the form of termination of the USTR’s retaliatory
     list or removal of its goods from that list, such relief
     was “beyond the scope of issues that could be protested
     under 19 U.S.C. § 1514(a).” Id. at 1277.

        In Industrial Chemicals, retroactive legislation ex-
     empted an importer’s entries from duties but imposed
     a deadline to request a refund. The importer unsuc-
     cessfully requested refunds from Customs after the
     statutory deadline, and thereafter protested. After
     Customs denied the protest, the importer brought an
     action under § 1581(a) in the CIT, which dismissed the
     case for lack of jurisdiction. The Federal Circuit af-
     firmed, holding that § 1581(a) did not supply jurisdic-
     tion because Customs’ denial of the protests was a
     ministerial decision mandated by statute—Customs
     lacked authority to extend the deadline to seek a re-
     fund. See 941 F.3d at 1372. 30

       In Mitsubishi, an importer brought an action in the
     CIT challenging Customs’ denial of its protest of its


     30The importer did not invoke § 1581(i) as an alternative
     basis for subject-matter jurisdiction in the CIT and unsuc-
     cessfully attempted to do so on appeal. See 941 F.3d at 1373
     n.3. But cf. 28 U.S.C. § 1631 (providing that when a federal
     court lacks jurisdiction, “the court shall, if it is in the inter-
     est of justice, transfer such action or appeal to any other
     such court . . . in which the action or appeal could have been
     brought at the time it was filed or noticed”).
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 30 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 30

     antidumping duty rate and invoked § 1581(a) jurisdic-
     tion. The Federal Circuit held that because the Com-
     merce Department determined antidumping duty
     rates, Customs’ role in collecting those duties was
     “ministerial” rather than “a decision under section
     1514(a),” and § 1581(a) did not confer jurisdiction.
     44 F.3d at 977.

        Given the teaching of U.S. Shoe, Gilda, Industrial
     Chemicals, and Mitsubishi, jurisdiction under
     § 1581(a) turns on whether Plaintiffs challenge an “ac-
     tual Customs decision” for purposes of 19 U.S.C.
     § 1514(a)(2), U.S. Shoe, 523 U.S. at 365, or instead
     challenge a decision of the USTR (or something else).
     To answer that, the court must determine the “true
     nature of the action,” Hutchison Quality Furniture,
     Inc. v. United States, 827 F.3d 1355, 1360 (Fed. Cir.
     2016), “to discern the particular agency action that is
     the source of the alleged harm so that [a court] may
     identify which subsection of § 1581 provides the appro-
     priate vehicle for judicial review.” Id. (emphasis
     added). This determination “depend[s] upon the at-
     tendant facts asserted in the pleadings.” Id.

          ARP’s complaint 31 alleges in relevant part:

          4. Plaintiff, ARP, is the importer of record of the
          merchandise upon which the retaliatory duties


     31Harrison’s complaint is identical in all material respects
     except as to the applicable merchandise, HTSUS subhead-
     ing (8302.30.3060), USTR list, and dates. See Case 20-147,
     ECF 14, ¶¶ 4–6, 11–13.
Case 1:20-cv-00147-MMB Document 24         Filed 06/11/21   Page 31 of 38




     Ct. Nos. 20-00144, 20-00147                            Page 31

        that are the subject of this action were assessed
        and paid.

        5. This case is brought to compel the Defendant
        United States to refund monies originally col-
        lected beginning on August 23, 2018 pursuant to
        the authority of 19 U.S.C. § 2411.

        6. Subsequently on July 31, 2019 (84 Fed. Reg.
        37381 et seq.) the USTR announced certain ret-
        roactive exclusions from the effects of retaliatory
        duties under USTR Docket 2018-0018, including
        products       imported    under      subheading
        3901.90.1000, Harmonized Tariff of the United
        States [sic] (“HTSUS”).

                                   * * *

        11. The imported merchandise involved in this
        claim consists of the items entered through the
        Ports of the United States on or after August 23,
        2018 under subheading 3901.90.1000, HTSUS.
        See Exhibit.

        12. The regular duties, taxes and fees plus USTR
        applied duties under section 301 of the Trade
        Act of 1974 have been paid.

        13. The United States remains in wrongful pos-
        session of the section 301 duties on ARP’s en-
        tries of 3901.90.1000, HTSUS, merchandise as
        the USTR has determined that no such duties
        apply ab initio to the date of implementation of
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 32 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 32

        301 duties on “List 2” of the affected items pre-
        viously announced by the USTR.

     Case 20-144, ECF 14, ¶¶ 4–6, 11–13 (emphasis added).

         On the face of Plaintiffs’ complaints, “the particular
     agency action that is the source of the alleged harm” is
     the entry of the merchandise under the HTSUS sub-
     headings subject to Section 301 duties. That is, Plain-
     tiffs challenge Customs’ classification of the merchan-
     dise under HTSUS subheadings 3901.90.1000 (in the
     case of ARP) and 8302.30.3060 (as to Harrison). Ac-
     cording to Plaintiffs, the USTR’s retroactive exclusions
     rendered Customs’ classification of their merchandise
     under those subheadings “wrongful.”

         Plaintiffs’ response to the government’s motion con-
     firms this reading of their complaints. They repeatedly
     emphasize that they seek to “enforce” the USTR’s Sec-
     tion 301 exclusions. See ECF 23, at 18 (stating that in
     filing its protests, “ARP was seeking to enforce the
     USTR’s retroactive exclusion decision”); at 42 (“Plain-
     tiffs here seek enforcement of the USTR’s decisions to
     retroactively rescind 301 duties that the USTR deter-
     mined never should have been assessed and collected
     in the first instance”); at 44 (“[I]t is the USTR’s deci-
     sions that Plaintiffs seek to enforce in their cases”);
     at 46 (“Defendant’s motion, if granted, would deny
     Plaintiffs access to the Court to enforce the USTR’s de-
     cisions relative to their imports of goods retroactively
     excluded from . . . 301 duties, and make the decisions
     of the USTR subject to an absurd interpretation by
     [Customs].” (emphasis added)).
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 33 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 33

         Unlike the importer in Gilda, Plaintiffs do not chal-
     lenge the USTR’s authority to impose retaliatory tar-
     iffs; instead, they seek to enforce the USTR’s exclusion
     decisions. Their quarrel is with what they characterize
     as Customs’ “absurd interpretation” of the USTR’s re-
     taliatory list, i.e., classification of their entries, given
     the exclusions. Thus, unlike Gilda where the chal-
     lenged source of the harm to the importer was the
     USTR’s retaliatory list, “the particular agency action
     that is the source of” Plaintiffs’ harm here is Customs’
     classifications of their entries under HTSUS subhead-
     ings tagged with Section 301 duties—classifications
     that the USTR’s retroactive exclusions rendered erro-
     neous. In “seeking to enforce” the USTR’s retroactive
     exclusions, Plaintiffs challenge Customs’ classification
     decisions.

         But Customs’ classifications of Plaintiffs’ entries
     were protestable “decisions” of that agency by statu-
     tory definition. See 19 U.S.C. § 1514(a)(2) (Customs’
     “decisions” as to “classification . . . shall be final and
     conclusive upon all persons . . . unless a protest is filed
     in accordance with this section”); see also Xerox Corp.
     v. United States, 289 F.3d 792, 794 (Fed. Cir. 2002)
     (“[F]indings of Customs as to ‘the classification and
     rate and amount of duties chargeable’ are protestable
     to Customs under 19 U.S.C. § 1514(a)(2).”), overruled
     on other grounds by Sunpreme Inc. v. United States,
     946 F.3d 1300 (Fed. Cir. 2020).

         Customs’ classification determinations as to Plain-
     tiffs’ entries were necessarily protestable “decisions”
     because the agency had to “[f]irst, ascertain[] the
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 34 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 34

     meaning of specific terms in the [HTSUS] provision[,]
     and second, determin[e] whether the goods come
     within the description of those terms.” StoreWALL,
     LLC v. United States, 644 F.3d 1358, 1361–62 (Fed.
     Cir. 2011) (noting that “[p]roper classification of goods
     under the HTSUS entails a two step process”). The for-
     mer determination was a question of law, Baxter
     Healthcare Corp. of P.R. v. United States, 182 F.3d
     1333, 1337 (Fed. Cir. 1999), while the latter was a
     question of fact, see id. (“Determining whether a par-
     ticular imported item falls within the scope of the var-
     ious classifications as properly construed is a question
     of fact.” (quoting Bauerhin Techs. Ltd. P’ship v. United
     States, 110 F.3d 774, 776 (Fed. Cir. 1997))).

        Unlike in U.S. Shoe or Mitsubishi, Customs here
     performed more than a passive or ministerial function;
     in classifying Plaintiffs’ entries under HTSUS sub-
     headings subject to Section 301 duties, it made sub-
     stantive legal (interpreting the HTSUS subheadings)
     and factual (determining whether the entries fell
     within those subheadings) determinations that it had
     the authority to make. These determinations required
     Customs to exercise “genuine interpretive or compara-
     ble judgments.” Thyssenkrupp, 886 F.3d at 1225.

        Accordingly, this case “presents exactly the sce-
     nario in which § 1514’s protest provisions can be in-
     voked because Customs engaged in some sort of deci-
     sion-making process.” Chemsol, LLC v. United States,
     755 F.3d 1345, 1351 (Fed. Cir. 2014) (cleaned up).
Case 1:20-cv-00147-MMB Document 24       Filed 06/11/21   Page 35 of 38




     Ct. Nos. 20-00144, 20-00147                          Page 35

         And unlike in Gilda and Industrial Chemicals, Cus-
     toms indisputably had the authority to grant Plaintiffs
     their requested relief in these protest actions—reclas-
     sification of their entries under different subheadings
     that were not subject to the retaliatory duties, result-
     ing in the refund of the previously paid duties. Indeed,
     precisely because Customs had and exercised such au-
     thority after ARP timely protested as to one entry, see
     above note 25, this suit is partially moot.

         Because Plaintiffs contend that the USTR’s exclu-
     sions rendered Customs’ classification of their entries
     erroneous, they were statutorily obligated to timely
     protest under 19 U.S.C. § 1514(a)(2). That Customs’
     classification decisions became retroactively errone-
     ous due to the USTR’s exclusions rather than some
     other reason is immaterial; the obligation to protest a
     Customs classification error does not turn on whether
     it was erroneous ab initio or later became erroneous
     due to retroactive legislation or (as here) administra-
     tive action. Therefore, as to Plaintiffs’ claims for re-
     funds of Section 301 duties that are not moot, jurisdic-
     tion would have existed here under § 1581(a) had
     Plaintiffs timely protested Customs’ classification de-
     cisions that resulted in their erroneous liability for
     Section 301 duties.

                                   II.

        Even if jurisdiction otherwise exists under another
     subsection of § 1581, subject-matter jurisdiction will
     nevertheless attach under subsection (i) if “the remedy
     provided under that other subsection would be mani-
     festly inadequate.” Int’l Custom Prods., Inc. v. United
Case 1:20-cv-00147-MMB Document 24      Filed 06/11/21   Page 36 of 38




     Ct. Nos. 20-00144, 20-00147                         Page 36

     States, 467 F.3d 1324, 1327 (Fed. Cir. 2006) (quoting
     Norcal/Crosetti Foods, Inc. v. United States, 963 F.2d
     356, 359 (Fed. Cir. 1992)).

        “[T]o be manifestly inadequate, the protest must be
     an exercise in futility, or incapable of producing any
     result; failing utterly of the desired end through in-
     trinsic defect; useless, ineffectual, vain.” Sunpreme
     Inc. v. United States, 892 F.3d 1186, 1193–94 (Fed.
     Cir. 2018) (cleaned up and quoting Hartford Fire Ins.
     Co. v. United States, 544 F.3d 1289, 1294 (Fed. Cir.
     2008)). It is axiomatic that a party’s failure to timely
     invoke a remedy does not make it inadequate. Juice
     Farms, Inc. v. United States, 68 F.3d 1344, 1346 (Fed.
     Cir. 1995) (citing Omni U.S.A., Inc. v. United States,
     840 F.2d 912, 915 (Fed. Cir. 1988)).

         ARP’s moot claim (due to its successful protest) as
     to entry ’7552-2 and Harrison’s successful protests as
     to two entries not included in its complaint amply
     demonstrate that far from being exercises in futility,
     timely protests on their part as to the remaining en-
     tries at issue in these suits were opportunities for pick-
     ing low-hanging fruit. Cf. Carbon Activated Corp. v.
     United States, 6 F. Supp. 3d 1378, 1380 (CIT 2014)
     (finding the remedy adequate where §1581(a) “would
     have been available to Plaintiff” if it had filed a protest
     within 180 days of liquidation, but Plaintiff filed a pro-
     test “three years after the alleged erroneous liquida-
     tion”), aff’d, 791 F.3d 1312 (Fed. Cir. 2015). Here, as in
     Carbon Activated, “Plaintiff[s] had an adequate rem-
     edy for [their] alleged erroneous liquidation[s], but
     [they] lost that remedy because [their] protest[s]
Case 1:20-cv-00147-MMB Document 24     Filed 06/11/21   Page 37 of 38




     Ct. Nos. 20-00144, 20-00147                        Page 37

     w[ere] untimely” or not made at all, “not because the
     remedy was inadequate.” Id.

        Juice Farms is also instructive. In that case, Com-
     merce suspended liquidation of an importer’s entries
     pending completion of an antidumping investigation,
     but Customs mistakenly liquidated 20 entries while
     the suspension orders remained in effect and issued
     “bulletin notices” advising of the liquidations. The im-
     porter, however, did not diligently check for bulletin
     notices and learned of the liquidations only after the
     protest period had expired. 68 F.3d at 1345.

        The Federal Circuit observed that by statute, “all
     liquidations, whether legal or not, are subject to the
     timely protest requirement” and found that the bulle-
     tin notices constituted adequate notice to the importer
     to trigger the protest period. Id. at 1346. Notably, the
     court also explained that “the importer[ ] bears the
     burden to check for posted notices of liquidation and to
     protest timely. Juice Farms cannot circumvent the
     timely protest requirement by claiming that its own
     lack of diligence requires equitable relief under
     28 U.S.C. § 1581(i).” Id. (cleaned up).

        The same is true here—Plaintiffs had adequate no-
     tice of the procedures they were to follow to correct
     Customs’ erroneous classification decisions, and the
     record shows that they did follow those procedures to
     receive refunds as to certain entries, thus partially
     mooting this litigation. As to the entries remaining at
     issue here, however, Plaintiffs regrettably dropped the
     ball. Cf. Degussa Canada Ltd. v. U.S., 87 F.3d 1301,
Case 1:20-cv-00147-MMB Document 24          Filed 06/11/21    Page 38 of 38




     Ct. Nos. 20-00144, 20-00147                             Page 38

     1304 (Fed. Cir. 1996) (“Degussa’s unfortunate situa-
     tion of having paid a duty that, it subsequently turned
     out, it should not have paid, is of its own making. De-
     gussa could have avoided the problem if it had filed a
     timely protest to the . . . classification [of its entry].”).

                             Conclusion

        For the reasons explained above, the court lacks
     constitutional subject-matter jurisdiction as to one of
     ARP’s entries and statutory subject-matter jurisdic-
     tion as to the remainder of its and Harrison’s entries. 32
     The court therefore grants the government’s Rule
     12(b)(1) motions to dismiss and will enter judgment
     dismissing these cases. See USCIT R. 58(a).

     Dated: June 11, 2021                M. Miller Baker
            New York, NY                 M. Miller Baker, Judge




     32 Because subject-matter jurisdiction is absent here, the
     court lacks authority to address the government’s alterna-
     tive Rule 12(b)(6) grounds for dismissal on the merits. See
     Friends of the Everglades v. U.S. E.P.A., 699 F.3d 1280,
     1288 (11th Cir. 2012) (Pryor, J.) (“[A]n inferior court must
     have both statutory and constitutional jurisdiction before
     it may decide a case on the merits . . . .”) (citing Steel Co. v.
     Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998)).
